Title: To George Washington from John Jay, 4 June 1779
From: Jay, John
To: Washington, George


        
          Sir
          Philadelphia 4 June 1779
        
        I have the Honor of transmitting herewith enclosed a Copy of an act of Congress of the 3d Inst. authorizing your Excellency to make such and so many parole Exchanges as you may judge expedient.
        various Reports respecting the Enemy’s movements in West Chester County have lately reached us, but we know not what Degree of Credit is due to them.
        
        The Report of a victory near Charlstown still continues and is believed—no direct Intelligence from that Quarter has yet arrived.
        Two Dozen printed Copies of the Report of our Commissioners for settling a Cartel are herewith sent. It is the wish of Congress that they may be conveyed to our Prisoners with the Enemy. I have the Honor to be with the greatest Respect & Esteem Your Excellencys most obedt Servant
        
          John Jay
        
      